            Case 2:19-cr-00583-AB Document 53 Filed 06/02/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                       :       CRIMINAL NO. 2:19-cr-583
                                                :

                 vs.                            :

                                                :
 RICARDO TORRES                                 :


                                          MEMORANDUM

        Defendant Ricardo Torres moves under 18 U.S.C. § 3142 for a pretrial release order

“allowing his release and placement on home confinement and electronic monitoring.” First Mot.

for Bail 2, ECF No. 35. Mr. Torres was indicted for violating 18 U.S.C §§ 922(g)(1) and 924(e),

possession of a firearm by a felon, with a sentence enhancement under the Armed Career Criminal

Act. The charges stem from a gun that police officers found in Mr. Torres’s waistband during a

traffic stop. Mr. Torres has pleaded not guilty and is awaiting trial. He argues that he should be

released because the government cannot meet its burden of proving that he is a flight risk or a

danger to the community. He also cites the COVID-19 pandemic and the BOP’s inability to

protect inmates from contracting the disease as reasons to release him. The government opposes

his release, arguing that Mr. Torres is a flight risk and a danger to the community, and that

COVID-19 alone does not justify his release. After considering all submissions and holding a

detention hearing, I find that the government has proven by a preponderance of the evidence that

Mr. Torres poses a flight risk, and that Mr. Torres has not demonstrated any special vulnerability to

COVID-19. I will therefore deny the motion.

   I.      DISCUSSION

        Under the pretrial release statute, a “judicial officer shall order the detention of the person

before trial” if “the judicial officer finds that no condition or combination of conditions will

                                                    1
             Case 2:19-cr-00583-AB Document 53 Filed 06/02/20 Page 2 of 4



reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e)(1). The government normally bears the burden of proving

that the defendant should be detained. 1 See id. § 3142(f); United States v. Himler, 797 F.2d 156,

160-61 (3d Cir. 1986). The standard for proving that the defendant is a danger to the community is

higher than the standard for proving that the defendant is a flight risk. The government must prove

by clear and convincing evidence that the defendant is a danger to the community, see 18 U.S.C.

§ 3142(f), or by a preponderance of the evidence that the defendant is a flight risk, see Himler, 797

F.2d at 160-61. If the government fails to prove that no condition or combination of conditions

could assure the defendant’s appearance and the safety of the community, the statute requires

granting pretrial release.

        “[I[n determining whether there are conditions of release that will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

court must consider the following factors:

      (1) the nature and circumstances of the offense charged, including whether the
          offense is a crime of violence, a violation of section 1591 [sex trafficking], a
          Federal crime of terrorism, or involves a minor victim or a controlled substance,
          firearm, explosive, or destructive device;
      (2) the weight of the evidence against the person;
      (3) the history and characteristics of the person, including--
             (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the community,
                 community ties, past conduct, history relating to drug or alcohol abuse,

1
  The burden of proof shifts to the defendant only in special circumstances where the statute creates “a
rebuttable presumption . . . that no condition or combination of conditions will reasonably assure the safety
of any other person and the community” or “that no condition or combination of conditions will reasonably
assure the appearance of the person as required.” 18 U.S.C. § 3142(e)(2)-(3). Mr. Torres argues that there
is no such presumption against him because his prior drug convictions do not qualify him as an armed
career criminal under the Armed Career Criminal Act. I need not decide whether he qualifies as an armed
career criminal, because no such presumption applies against Mr. Torres whether or not he is an armed
career criminal under the Act. Nothing in the statute rests the rebuttable presumption of detention on the
defendant’s status as an armed career criminal. The government does not argue that a presumption of
detention applies to Mr. Torres for this or any other reason. In any case, the government has met its burden
of showing that Mr. Torres poses a flight risk even without a rebuttable presumption “that no condition or
combination of conditions will reasonably assure [his] appearance.” Id. § 3142(e)(3).

                                                      2
            Case 2:19-cr-00583-AB Document 53 Filed 06/02/20 Page 3 of 4



                 criminal history, and record concerning appearance at court proceedings;
                 and
            (B) whether, at the time of the current offense or arrest, the person was on
                probation, on parole, or on other release pending trial, sentencing, appeal,
                or completion of sentence for an offense under Federal, State, or local law;
                and
      (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release.

18 U.S.C. § 3142(g).

       Taking these factors into consideration, I find that the government has proven that Mr.

Torres’s history of failing to appear and forfeiting bail shows that no conditions of release will

reasonably assure his appearance. Mr. Torres cites his lifelong residence in Philadelphia, the care

he provides for his 9-year-old child, and the availability of home confinement with his girlfriend

and child as evidence of his community ties. He also offers to provide testimony that he would

have gainful employment on release and to pledge at least one property as surety. But these

community ties are outweighed by Mr. Torres’s long history of failures to appear. The government

cites numerous failures to appear in at least seven different cases from 2008 to 2018. See Gov’t’s

Supp. Resp. to Def.’s Mot. 2-6, ECF No. 47. In one 2008 case, Mr. Torres failed to appear five

times—including at trial—and forfeited bail four times. See id. Ex. A-1 at 5-10, 26, ECF No. 47-1.

Mr. Torres testified that he has changed since then, particularly since becoming a father and

developing stronger family ties. Unfortunately, he has also failed to appear and forfeited bail as

recently as 2013 and 2018. See id. Ex. A-14 at 226, 229; id. Ex. A-18 at 281, 284. Further, Mr.

Torres was on probation and pretrial release for separate charges at the time of his arrest. See

Resp. to Mot. Ex. A at 38, 50, ECF No. 38-1. His history of noncompliance with court authority

leads me to conclude that no combination of conditions of release will assure his presence.

       The government has not shown by clear and convincing evidence “that no condition or

combination of conditions will reasonably . . . the safety of any other person and the community.”

18 U.S.C. § 3142(e)(1). While Mr. Torres is charged with possession of a firearm, his record does
                                                   3
            Case 2:19-cr-00583-AB Document 53 Filed 06/02/20 Page 4 of 4



not show a history of violence. Nevertheless, because I “find[] that no condition or combination of

conditions will reasonably assure the appearance of the person as required,” I must “order the

detention of the person before trial.” Id.

       The COVID-19 pandemic does not provide a basis for granting Mr. Torres pretrial release.

As an initial matter, Mr. Torres moves for release under the general detention standard, § 3142(a).

This subsection only authorizes the court to consider whether conditions of release will assure the

defendant’s appearance and the safety of the community. He does not argue that the court should

exercise its power under § 3142(i) to “permit the temporary release of the [defendant], in the

custody of a United States marshal or another appropriate person, to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s defense or for

another compelling reason.” 18 U.S.C. § 3142(i). In any case, he has not demonstrated such a

“compelling reason.” He has not alleged that he has any health conditions or other special

vulnerability to COVID-19. The Third Circuit has advised that “the existence of some health risk

to every federal prisoner as the result of this global pandemic does not, without more, provide the

sole basis for granting release to each and every prisoner within our Circuit.” United States v.

Roeder, No. 20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). Mr. Torres has not

demonstrated more.

       For the above reasons, I will deny Mr. Torres’s motion for pretrial release.



                                              __S/Anita B. Brody_____________
                                              ANITA B. BRODY, J.
                                              06-01-2020


Copies VIA ECF on ______




                                                  4
